416 F.2d 1333
UNITED STATES of America ex rel. Alfred J. AMAIO, Relator-Appellee,v.Frederick G. REINCKE, Warden, Connecticut State Prison,Respondent-Appellant.
No. 200, Docket 33480.
United States Court of Appeals Second Circuit.
Argued Nov. 3, 1969.Decided Nov. 3, 1969.

Morton C. Hansen, Jr., Fauliso, Katz & Hansen, Hartford, Conn., for relator-appellee.
Arnold Markle, State's Attorney, New Haven, Conn., for respondent-appellant.
Before WATERMAN, FRIENDLY and SMITH, Circuit Judges.
PER CURIAM:


1
We affirm the judgment below upon the opinion of District Judge Blumenfeld, 300 F.Supp. 367.